KENNETH M. ROMINES, Judge.
James Edward Trail (James) and Linda Lee Trail (Linda) married in 1965 and separated in 2002. James filed a Petition for Dissolution of Marriage in December 2003; Linda answered and filed a Cross-Petition for Dissolution.
The Circuit Court of Gasconade County, the Honorable Robert D. Sehollmeyer presiding, entered its original Judgment and Decree of Dissolution on 19 August 2005. The Court found James guilty of marital misconduct, in that he abused alcohol and failed to provide Linda emotional support. The Court divided the marital property, and found that Linda is unable to support herself through appropriate employment. The Court awarded Linda $1,000 monthly maintenance.
On 11 January 2006, Linda filed a Motion for Judgment Nunc Pro Tone, in which she asked the Court to include a legal description of real estate awarded to her. The Court entered its Judgment Nunc Pro Tunc on 23 January 2006. This judgment omits a $7958 Safeco Life Insurance IRA that was awarded to James in the original judgment.
James argues that the Court erred when it awarded Linda a disproportionate share of the marital property. James also argues that the Court erred when it awarded Linda $1000 monthly maintenance.
Because the Judgment Nunc Pro Tunc omits the $7958 Safeco Life Insurance IRA previously awarded to James, it is impossible to determine the precise amount of property that was awarded to each party. As such, it is impossible to determine if the marital property division was fair and equitable. Nelson v. Nelson, 25 S.W.3d 511, 517 (Mo.App. W.D.2000). Likewise, because the record does not make clear the parties’ assets, it is not possible to evaluate the maintenance award. We remand to *774the trial court to reassess the marital property division and render a final award.
GLENN A. NORTON, P. J., and LAWRENCE E. MOONEY, J., concur.